Title: To Benjamin Franklin from Sartine, 27 April 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Marly ce 27. Avril 1779.
J’ai reçu, Monsieur, La lettre que vous m’avez fait l’honneur de m’écrire le 23. de ce mois.
J’ai rendu Compte à Sa Majesté des ordres que vous avez bien voulu donner au Sr. Landais Capitaine de la Fregatte Americaine l’alliance, de conduire au Port de l’Orient le Batiment qu’il commande. Sa Majesté desire que cette fregatte soit reunie au Vaisseau le Bonhomme Richard et aux autres Batiments qui doivent être employés sous les ordres de M. Jones qui sera le commandant en Chef de cet armement. Sa Majeste desire aussi qu’il puisse être fait usage de ces Batimens pour transporter un detachement de ses troupes destinées pour une Expedition particuliere; et qu’en consequence vous donniez des Ordres à Mr. Jones de recevoir ces troupes a bord de ses Vaisseaux et de les mettre a terre sur les points où l’officier qui en aura le Commandement decidera qu’elles soyent debarquées. Vous voudrez bien alors ordonner pareillement à M. Jones de ne pas perdre les troupes de vue pendant l’Expedition; de proteger leur Operation; d’y concourir en tout ce qui pourra dependre de lui de tenir toujours les Batiments à portée d’assurer la Retraite des troupes, en cas qu’elles fussent repoussées; et à tout evenement de les embarquer sur les Batiments qu’il commande quand l’expedition sera terminée.
Je vous serai très obligé de vouloir bien me faire part des ordres que vous avez donnés pour faciliter un projet dont vous avez connoissance.
J’ai l’honneur d’être avec une très parfaite Consideration, Monsieur, Votre très humble et tres obeissant serviteur
(signé) De Sartine.
Mr. Franklin Minisistre Plenipotentiaire des Etats Unis de l’Amerique Septentrionale.
